Green, J. (dissenting):
I dissent from the conclusion reached by a majority of the court.
The plaintiff was aware of the conditions imposed by the company upon an applicant for insurance upon the life of another. The application for such insurance was not completed until the execution by the insured of the agreements and warranties to be by him executed and made a part of the plaintiff’s application. Although the portion of the application signed by plaintiff was delivered to the agent of the defendant with the evident intention of having the other portion of the application properly executed, yet the plaintiff, under the terms of her agreement with the defendant, made the person to whom she delivered the application her agent for that purpose. The obligation was upon her to" see that the statements to be made by the insured were made and signed by him; she could do this personally or through her agent; she chose the latter methodshe must be bound by his acts of omission or commission in the transaction of the business thus delegated to him. The company had the right to protect itself in the manner in which it did. The plaintiff certainly is presumed to know the conditions imposed upon her by the company and which were necessary to be observed by her as a condition precedent to a liability of the company under the contract to be executed. There was nothing to hinder her from ascertaining whether or not he had fulfilled, upon his part, the requirements necessary to a valid contract with the company; by her negligence she made it possible for a fraud to be committed against the company; having done that, she, father than the insurance company, should bear the consequences. She signed an instrument which referred to agreements and warranties which were to be made and inserted in other portions of the document signed by her and delivered the same to her agent, with an implied authority, upon his part to have the instrument completed ; having done that, she *28made no further investigation or inquiry respecting her warranties and agreements as contained in the completed'application, and seeks to avoid her warranties on the ground that the' name attached to the statements to be signed by the person whose life is insured is a forgery. It is not claimed that the company had,any notification that the application was not complete, or that it was false, or that the name attached to the statement, purporting to be signed by the one whose life was insured, was a forgery. Suppose the whole application had been a forgery and defendant had sent plaintiff a policy, which she accepted and paid the premiums on, could she have repudiated the application as a forgery and have recovered on the policy ?
This plaintiff was the contracting party, and by forwarding this application or proposal was, bound by it —this was her side of the contract, and if she is not to be held to it there was no proposal — the minds of the parties never met and there was no contract of insurance.
Defendant entered into the contract with plaintiff relying upon ■her covenants; if she were deceived by the person whom she delegated to complete her part of the transaction, the company ought not to suffer, becausé it was possible for this plaintiff, by the exercise of reasonable care, to have prevented the fraud which it seems was perpetrated. The obligation rested on her, and no omission of duty is imputable to the insurer. If this company cannot in this case avail itself of the express stipulations of the contract, there is no conceivable case where such conditions can be availed of, and it may as well be said now that such stipulations and covenants have no binding force and effect.
The judgment and order should be reversed and the complaint dismissed.
Folleto, J., concurred.
Judgment and order affirmed, with costs.